UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from N/A to N/A COMMISSION FILE NUMBER 1-5046 Con-way Inc. Incorporated in the State of Delaware I.R.S. Employer Identification No. 94-1444798 2211 Old Earhart Road, Suite 100, Ann Arbor, Michigan48105 Telephone Number (734) 994-6600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of Common Stock, $0.625 par value, outstanding as of July 31, 2011: 55,573,894 CON-WAY INC. FORM 10-Q Quarter Ended June 30, 2011 Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 3 Statements of Consolidated Income - Three and Six Months Ended June 30, 2011 and 2010 5 Statements of Consolidated Cash Flows - Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 33 Signatures 34 - 2 - PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, December 31, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net Other accounts receivable Operating supplies, at lower of average cost or market Prepaid expenses Deferred income taxes Property, Plant and Equipment Land Buildings and leasehold improvements Revenue equipment Other equipment Accumulated depreciation ) ) Other Assets Deferred charges and other assets Capitalized software, net Marketable securities Intangible assets, net Goodwill Total Assets $ $ The accompanying notes are an integral part of these statements. - 3 - CON-WAY INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands except per share amounts) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) Current Liabilities Accounts payable $ $ Accrued liabilities Self-insurance accruals Short-term borrowings Current maturities of long-term debt and capital leases Total Current Liabilities Long-Term Liabilities Long-term debt Long-term obligations under capital leases Self-insurance accruals Employee benefits Other liabilities and deferred credits Deferred income taxes Total Liabilities Commitments and Contingencies (Note 10) Shareholders' Equity Common stock, $0.625 par value; authorized 100,000,000 shares; issued 62,995,517 and 62,750,994 shares, respectively Additional paid-in capital, common stock Retained earnings Cost of repurchased common stock (7,466,906 and 7,884,597 shares, respectively) ) ) Total Common Shareholders' Equity Accumulated Other Comprehensive Loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these statements. - 4 - CON-WAY INC. STATEMENTS OF CONSOLIDATED INCOME (Unaudited) (Dollars in thousands except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenues $ Costs and Expenses Salaries, wages and employee benefits Purchased transportation Fuel and fuel-related taxes Other operating expenses Depreciation and amortization Maintenance Rents and leases Purchased labor Loss from impairment of intangible assets - - - Operating Income Other Income (Expense) Investment income Interest expense ) Miscellaneous, net ) Income before Income Tax Provision Income Tax Provision Net Income Available to Common Shareholders $ Weighted-Average Common Shares Outstanding Basic Diluted Earnings per Common Share Basic Net Income Available to Common Shareholders $ Diluted Net Income Available to Common Shareholders $ The accompanying notes are an integral part of these statements. - 5 - STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, Cash and Cash Equivalents, Beginning of Period $ $ Operating Activities Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, net of accretion Non-cash compensation and employee benefits Increase in deferred income taxes Provision for uncollectible accounts Loss from impairment of intangible assets - Loss (Gain) from sales of property and equipment, net ) Changes in assets and liabilities: Receivables ) ) Prepaid expenses ) Accounts payable Accrued variable compensation ) ) Accrued liabilities, excluding accrued variable compensation and employee benefits Self-insurance accruals ) Accrued income taxes ) Employee benefits Deferred charges and credits ) Other ) ) Net Cash Provided by Operating Activities Investing Activities Capital expenditures ) ) Software expenditures ) ) Proceeds from sales of property and equipment Purchases of marketable securities - ) Proceeds from sales of marketable securities Net Cash Used in Investing Activities ) ) Financing Activities Repayment of long-term debt and capital leases ) ) Net proceeds from short-term borrowings Proceeds from issuance of common stock - Proceeds from exercise of stock options Excess tax benefit from stock-option exercises Payments of common dividends ) ) Net Cash Used in Financing Activities ) ) Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures Cash paid (refunded) for income taxes, net $ ) $ Cash paid for interest, net of amounts capitalized $ $ Non-cash Financing Activities Capital lease incurred to acquire revenue equipment $ - $ Repurchased common stock issued under defined contribution plan $ $ The accompanying notes are an integral part of these statements. - 6 - CON-WAY INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Principal Accounting Policies Organization Con-way Inc. and its consolidated subsidiaries (“Con-way”) provide transportation, logistics and supply-chain management services for a wide range of manufacturing, industrial and retail customers. Con-way’s business units operate in regional and transcontinental less-than-truckload and full-truckload freight transportation, contract logistics and supply-chain management, multimodal freight brokerage, and trailer manufacturing. As more fully discussed in Note 4, “Segment Reporting,” for financial reporting purposes, Con-way is divided into four reporting segments: Freight, Logistics, Truckload and Other. Basis of Presentation These interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and Rule 10-01 of Regulation S-X, and should be read in conjunction with Con-way’s 2010 Annual Report on Form 10-K. Accordingly, significant accounting policies and other disclosures normally provided have been omitted. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, including normal recurring adjustments, necessary to present fairly Con-way’s financial condition, results of operations and cash flows for the periods presented. Results for the interim periods presented are not necessarily indicative of annual results. Earnings per Share (“EPS”) Basic EPS is computed by dividing reported earnings by the weighted-average common shares outstanding. Diluted EPS is calculated as follows: (Dollars in thousands except per share data) Three Months Ended June 30, Six Months Ended June 30, Numerator: Net income available to common shareholders, as reported $ Denominator: Weighted-average common shares outstanding Stock options and nonvested stock Diluted earnings per share $ Antidilutive securities excluded from the computation of diluted EPS New Accounting Standards In June 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-05, “Presentation of Comprehensive Income.” This ASU, codified in the “Comprehensive Income” topic of the FASB Accounting Standards Codification, eliminates the option to present the components of other comprehensive income as part of the statement of shareholders’ equity. Instead, entities are required to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive statements. In addition, items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements. The accounting guidance in ASU 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and requires full retrospective application. Con-way currently reports other comprehensive income in the statement of shareholders’ equity. Upon adoption, Con-way will be required to reclassify prior-period reported amounts and present net income, other comprehensive income and comprehensive income in accordance with the amended standards. - 7 - Reclassifications Certain amounts in the prior-period financial statements have been reclassified to conform to the current-period presentation. 2. Goodwill and Intangible Assets Goodwill Goodwill is recorded as the excess of an acquired entity’s purchase price over the amounts assigned to assets acquired (including separately recognized intangible assets) and liabilities assumed. Goodwill is not amortized but is assessed for impairment on an annual basis in the fourth quarter, or more frequently if events or changes in circumstances indicate that the asset might be impaired. The assessment requires the comparison of the fair value of a reporting unit to the carrying value of its net assets, including allocated goodwill. If the carrying value of the reporting unit exceeds its fair value, Con-way must then compare the implied fair value of the reporting-unit goodwill with the carrying amount of the goodwill. If the carrying amount of the reporting-unit goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess. The following table shows the changes in the gross carrying amounts of goodwill attributable to each applicable segment: (Dollars in thousands) Logistics Truckload Other Total Balance at December 31, 2009 Goodwill $ Accumulated impairment losses ) ) ) Impairment charge ) ) Change in foreign currency exchange rates Balances at December 31, 2010 Goodwill Accumulated impairment losses ) ) ) Change in foreign currency exchange rates Balances at June 30, 2011 Goodwill Accumulated impairment losses ) ) ) $ Intangible Assets The fair value of intangible assets is amortized on a straight-line basis over the estimated useful life. In the second quarter and first half of 2011, amortization expense related to intangible assets was $0.8 million and $1.6 million, respectively, compared to $0.8 million and $1.7 million in the same respective periods of 2010. Intangible assets consisted of the following: June 30, 2011 December 31, 2010 (Dollars in thousands) Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Customer relationships $ In the first quarter of 2010, Con-way evaluated the fair value of Chic Logistics’ customer-relationship intangible asset due to lower projected revenues from customers comprising the customer relationship intangible asset. As a result, Menlo Worldwide Logistics recognized a $2.8 million impairment loss to reduce the carrying amount of the intangible asset to zero. - 8 - Estimated amortization expense for the next five years is presented in the following table: (Dollars in thousands) Year ending December 31: Remaining six months of 2011 $ 3. Restructuring Activities As more fully discussed below, Con-way recognized restructuring charges of $1.2 million and $1.7 million in the second quarter and first half of 2011, respectively, and expects to recognize $0.4 million of additional expense in the second half of 2011. In the second quarter and first half of 2010, Con-way recognized restructuring charges of $0.6 million and $1.4 million, respectively. Con-way reported the employee-separation costs in salaries, wages and employee benefits and all other costs in other operating expenses. Con-way’s remaining liability for amounts expensed but not yet paid was $0.2 million at June 30, 2011. The remaining liability relates to employee-separation costs that are expected to be paid through 2011. Outsourcing Initiative In 2009, as part of an ongoing effort to reduce costs and improve efficiencies, Con-way initiated a project to outsource a significant portion of its information-technology infrastructure function and a small portion of its administrative and accounting functions. Con-way does not expect to incur additional restructuring charges for the outsourcing initiative. The following table summarizes the effect of the outsourcing initiative: (Dollars in thousands) Employee-Separation Costs Contract-Termination Costs Total Balance at December 31, 2010 $ $ $ Cash payments ) ) Balance at June 30, 2011 $ $ $ Total expense recognized to date $ $ $ - 9 - Consolidation of Executive Offices In the third quarter of 2010, in an effort to more closely align corporate functions and better support the business, Con-way initiated a project to consolidate its executive offices located in San Mateo, California and Ann Arbor, Michigan. The consolidation was substantially completed in the second quarter of 2011 when the executive office in San Mateo closed. The remaining liability and expenses are expected to be settled in 2011. The following table summarizes the effect of the initiative: (Dollars in thousands) Employee-Separation Costs Relocation and Other Costs Total Balance at December 31, 2010 $ $ $ 2011 charges Cash payments ) ) ) Balance at June 30, 2011 $ $ $ Total expense recognized to date $ $ $ Expected remaining expenses $ $ $ - 10 - 4. Segment Reporting Con-way discloses segment information in the manner in which the business units are organized for making operating decisions, assessing performance and allocating resources. For the periods presented, Con-way is divided into the following four reporting segments: · Freight. The Freight segment consists of the operating results of the Con-way Freight business unit, which provides regional, inter-regional and transcontinental less-than-truckload freight services throughout North America. · Logistics. The Logistics segment consists of the operating results of the Menlo Worldwide Logistics business unit, which develops contract-logistics solutions, including the management of complex distribution networks and supply-chain engineering and consulting, and also provides multimodal freight brokerage services. · Truckload. The Truckload segment consists of the operating results of the Con-way Truckload business unit, which provides asset-based full-truckload freight services throughout North America. · Other. The Other reporting segment consists of the operating results of Road Systems, a trailer manufacturer, and certain corporate activities for which the related income or expense has not been allocated to other reporting segments. Financial Data Management evaluates segment performance primarily based on revenue and operating income (loss). Accordingly, investment income, interest expense, and other non-operating items are not reported in segment results. Corporate expenses are generally allocated based on measurable services provided to each segment, or for general corporate expenses, based on segment revenue. Inter-segment revenue and related operating income (loss) have been eliminated to reconcile to consolidated revenue and operating income (loss). Transactions between segments are generally based on negotiated prices. (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Revenues before Inter-segment Eliminations Freight $ Logistics Truckload Other Inter-segment Revenue Eliminations ) $ Inter-segment Revenue Eliminations Freight $ Logistics Truckload Other $ Revenues from External Customers Freight $ Logistics Truckload Other $ Operating Income (Loss) Freight $ Logistics Truckload Other ) 66 ) $ - 11 - 5. Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level 1: Quoted market prices in active markets for identical assets or liabilities Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs that are not corroborated by market data The following table summarizes the valuation of financial instruments within the fair-value hierarchy: June 30, 2011 (Dollars in thousands) Total Level 1 Level 2 Level 3 Cash equivalents $ Other marketable securities December 31, 2010 (Dollars in thousands) Total Level 1 Level 2 Level 3 Cash equivalents $ Other marketable securities Cash equivalents consist of short-term interest-bearing instruments (primarily commercial paper, certificates of deposit and money-market funds) with maturities of three months or less at the date of purchase. Money-market funds reflect their published net asset value and are classified as Level 1 instruments within the fair-value hierarchy. Commercial paper and certificates of deposit are generally valued using published interest rates for instruments with similar terms and maturities, and accordingly, are classified as Level 2 instruments within the fair-value hierarchy. At June 30, 2011, the weighted-average remaining maturity of the cash equivalents was less than one month. Based on their short maturities, the carrying amount of the cash equivalents approximates their fair value. Con-way holds one auction-rate security, which is valued with an income approach that utilizes a discounted cash flow model. The following table summarizes the change in fair values of Con-way’s auction-rate security, which was valued using Level 3 inputs: (Dollars in thousands) Auction-rate security Balance at December 31, 2009 $ Unrealized gain 48 Partial redemption ) Balance at December 31, 2010 $ Unrealized gain 35 Partial redemption ) Balance at June 30, 2011 $ - 12 - 6. Employee Benefit Plans In the periods presented, employees of Con-way and its subsidiaries in the U.S. were covered under several retirement benefit plans, including defined benefit pension plans, defined contribution retirement plans, a postretirement medical plan and a long-term disability plan. See Note 11, “Employee Benefit Plans,” of Item 8, “Financial Statements and Supplementary Data,” in Con-way’s 2010 Annual Report on Form 10-K for additional information concerning its employee benefit plans. See “Cost-Reduction Actions” below for a discussion of employee benefits changes that were effective in April 2009. Defined Benefit Pension Plans As a result of plan amendments in previous years, no additional benefits accrue under these plans and already-accrued benefits will not be adjusted for future increases in compensation. The following table summarizes the components of net periodic benefit expense (income) for Con-way’s domestic defined benefit pension plans: Qualified Pension Plans Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Interest cost on benefit obligation $ Expected return on plan assets ) Amortization of net loss Net periodic benefit expense (income) $ ) $ $ ) $ Non-Qualified Pension Plans Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Interest cost on benefit obligation $ Amortization of net loss Net periodic benefit expense $ Con-way expects to make required contributions of $22.0 million and discretionary contributions of $40.6 million to its Qualified Pension Plans in 2011, including $9.7 million contributed through July 2011. Con-way’s estimate of its 2011 contribution is subject to change based on variations in interest rates, asset returns, Pension Protection Act requirements and other factors. Defined Contribution Retirement Plans Con-way’s defined contribution retirement plans consist mostly of the primary defined contribution retirement plan (the “Primary DC Plan”). Con-way’s expense under the Primary DC Plan was $8.8 million and $17.7 million in the second quarter and first six months of 2011, respectively, compared to $10.3 million and $19.2 million in the same periods of 2010. At June 30, 2011 and December 31, 2010, Con-way had recognized accrued liabilities of $10.8 million and $10.4 million, respectively, for its contributions related to the Primary DC Plan. In the first six months of 2011 and 2010, Con-way used 461,151 shares and 511,319 shares, respectively, of repurchased common stock (also referred to as treasury stock), to fund $17.3 million and $17.9 million, respectively, of contributions to the Primary DC Plan. Effective in July 2011, Con-way’s contributions to the Primary DC Plan will be in the form of cash, rather than in treasury stock. - 13 - Postretirement Medical Plan The following table summarizes the components of net periodic benefit expense for the postretirement medical plan: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Service cost $ Interest cost on benefit obligation Amortization of prior service credit ) Net periodic benefit expense $ Long-term Disability Plan Con-way’s expense associated with the long-term disability plan was $3.7 million and $6.3 million in the second quarter and first six months of 2011, respectively, compared to $4.0 million and $7.1 million in the same respective periods of 2010. In Con-way’s consolidated balance sheets, the long-term and current portions of the long-term disability plan obligation are reported in employee benefits and accrued liabilities, respectively. At June 30, 2011, the long-term and current portions of the obligation were $21.8 million and $11.4 million, respectively, and at December 31, 2010, were $22.1 million and $11.4 million, respectively. Cost-Reduction Actions In response to economic conditions, in March 2009 Con-way announced several measures to reduce costs and conserve cash, as detailed below. The measures announced in March 2009 consisted of the suspension or curtailment of employee benefits and a reduction in salaries and wages. Salaries and Wages Effective in March 2009, the salaries and wages of certain employees were reduced by 5%, including corporate and shared-services employees and those at the Con-way Freight and Road Systems business units. Effective in January 2010, Con-way restored one-half of the salary and wage reductions. Con-way restored the remaining one-half of salary and wage reductions effective in January 2011. Compensated Absences Effective in April 2009, a compensated-absences benefit was suspended at Con-way Freight. During the period of suspension, no compensated-absences benefits were earned for current-year service; however, employees could use previously vested benefits. Also, effective in March 2009, Menlo Worldwide Logistics reduced its compensated-absences benefit by 25%. Effective in April 2010, Con-way Freight and Menlo Worldwide Logistics reinstated their compensated-absences benefits. Defined Contribution Plan Effective in April 2009, employer contributions to Con-way’s Primary DC Plan were suspended or limited. The “matching” and “transition” contributions were suspended and the “basic” contribution was limited to no more than 3% of an employee’s eligible compensation. In July 2011, Con-way announced that it has elected to prospectively reinstate the “basic” and “transition” contributions to their prior levels in the fourth quarter of 2011. The reinstated contributions, which are based on employees’ years of service, will consist of a “basic” contribution that ranges from 3% to 5% of eligible compensation and a “transition” contribution that ranges from 1% to 3% of eligible compensation. - 14 - 7. Shareholders’ Equity Comprehensive Income Comprehensive income, which is a measure of all changes in equity except those resulting from investments by owners and distributions to owners, was as follows: (Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive income (loss): Foreign currency translation adjustment ) ) Unrealized gain (loss) on available-for-sale security, net of deferred tax of $10, $16, $14, and $22, respectively ) ) 21 34 Employee benefit plans, net of deferred tax of $941, $828, $1,952,and $3,887, respectively Comprehensive income $ Common Stock Offering In May 2010, Con-way sold 4,300,000 shares of repurchased common stock in an underwritten public offering at a price of $35.00 per share. The net proceeds from the offering were $143.3 million after deducting the underwriting discount and direct costs. The $42.8 million difference between the net proceeds and the $186.1 million historical cost of the repurchased common stock was recorded as a reduction to retained earnings in common shareholders’ equity. 8. Share-Based Compensation Under terms of its share-based compensation plans, Con-way grants various types of share-based compensation awards to employees and directors. The plans provide for awards in the form of stock options, nonvested stock (also known as restricted stock), performance-share plan units and stock appreciation rights (“SARs”). See Note 12, “Share-Based Compensation,” of Item 8, “Financial Statements and Supplementary Data,” in Con-way’s 2010 Annual Report on Form 10-K for additional information concerning its share-based compensation awards. The following expense was recognized for share-based compensation: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) Salaries, wages and employee benefits $ Deferred income tax benefit ) Net share-based compensation expense $ The SARs are liability-classified awards and, as a result, Con-way re-measures the fair value of the awards each reporting period until the awards are settled. At June 30, 2011 and December 31, 2010, Con-way had recognized accrued liabilities for cash-settled SARs of $4.6 million and $2.9 million, respectively, using a fair value per SAR of $18.28 and $16.41, respectively. 9. Income Taxes Con-way’s second-quarter and year-to-date effective tax rates in 2011 were 35.3% and 45.6%, respectively. In the second quarter and first half of 2010, the effective tax rates were 31.7% and 43.5%, respectively. The tax provision in 2011 included a $1.1 million second-quarter income-tax benefit associated with the reversal of a portion of Con-way’s accrued liability for uncertain tax positions and a $5.9 million first-quarter charge due to the matter discussed below under “Uncertain Tax Positions.” In 2010, the tax provision included a $2.2 million second-quarter income-tax benefit and a $2.3 million first-quarter charge related to health care legislation. Excluding these items and other less material discrete adjustments, the second-quarter and year-to-date effective tax rates in 2011 were 37.7% and 37.6%, respectively, compared to 42.6% in both periods of 2010. The rates in 2011 declined from 2010 due primarily to a benefit associated with a fuel-related tax credit that was not in effect during 2010 until legislation was enacted in December 2010. - 15 - Other accounts receivable in the consolidated balance sheets include income tax receivables of $10.6 million and $41.2 million at June 30, 2011 and December 31, 2010, respectively. Uncertain Tax Positions Con-way is subject to examination for federal income taxes for 2005 to 2010. The Internal Revenue Service ("IRS") has issued a Revenue Agent's Report for tax years 2005 through 2007 proposing certain adjustments, one of which relates primarily to the treatment of certain payments to retirees and former employees of Menlo Worldwide Forwarding, Inc. and its subsidiaries and Menlo Worldwide Expedite!, Inc. (collectively “MWF”) by Con-way after the sale of MWF to United Parcel Service, Inc. in 2004. Con-way disagrees with this proposed adjustment and has contested it through the IRS administrative appeals process. Con-way met with the IRS Appeals Division, and following negotiations, the IRS requested an offer from Con-way in July 2011 to settle. In July 2011, the IRS accepted Con-way’s offer to settle at an amount approximating the current liability recognized. Ultimate resolution of this matter is subject to final approval and documentation. Due primarily to the matter discussed above, Con-way’s estimated liability for unrecognized tax benefits increased to $18.2 million (including $6.5 million of accrued interest and penalties) at June 30, 2011 from $15.9 million (including $6.1 million of accrued interest and penalties) at December 31, 2010. 10. Commitments and Contingencies Purchase Obligations In connection with its outsourcing initiative, Con-way entered into agreements with third-party service providers in the first quarter of 2010. Payments to the third-party providers are estimated to be $240 million between 2011 and 2016, when the agreements are expected to expire. The payments under the terms of the agreements are subject to change depending on the quantities and types of services consumed. The estimated payments reflect amounts based on projections of services expected to be consumed. The contracts also contain provisions that allow Con-way to terminate the contract at any time; however, Con-way would be required to pay additional fees if termination is for causes other than the failure of the service providers to perform. If Con-way had elected, for convenience, to terminate the contract for the outsourced information-technology services at December 31, 2010, the termination fee would have been approximately $39 million, compared to approximately $34 million if Con-way elects to terminate the contract on December 31, 2011. Menlo Worldwide, LLC Menlo Worldwide, LLC (“MW”) has asserted claims against the sellers of Chic Holdings, which MW acquired in 2007, alleging inaccurate books and records, misstatement of revenue, and other similar matters related to the pre-sale financial performance of the Chic businesses and is pursuing all legal and equitable remedies available to MW. There currently exists a $9 million hold-back in escrow against which MW may apply any award for breach of warranty under the purchase agreement. The ultimate outcome of this matter is uncertain and any resulting award will not be recognized until received. Emery Worldwide Airlines, Inc. In February 2002, a lawsuit was filed against Emery Worldwide Airlines, Inc. (“EWA”) in the District Court for the Southern District of Ohio, alleging violations of the Worker Adjustment and Retraining Notification Act (the “WARN Act”) in connection with employee layoffs and ultimate terminations due to the August 2001 grounding of EWA’s airline operations and the shutdown of the airline operations in December 2001. The court subsequently certified the lawsuit as a class action on behalf of affected employees laid off between August 11 and August 15, 2001. The WARN Act generally requires employers to give 60-days notice, or 60-days pay and benefits in lieu of notice, of any shutdown of operations or mass layoff at a site of employment. The lawsuit was tried in early January 2009, and on September 28, 2009, the court issued its decision in favor of EWA. The Plaintiffs appealed the judgment and the District Court’s decision was affirmed on February 16, 2011. Plaintiffs’ petitions for rehearing of the appellate court’s decision were denied by orders dated March 4, 2011 and March 9, 2011. Plaintiffs filed a petition with the Supreme Court on June 7, 2011 arguing that the lower courts were wrong in ruling that there is no right to a jury trial in a WARN Act case. Plaintiffs contend that there is a split in the circuit courts on the issue and that the Supreme Court should review the case to resolve that split. Con-way filed its opposition to the petition on July 14, 2011. - 16 - Con-way is a defendant in various other lawsuits incidental to its businesses. It is the opinion of management that the ultimate outcome of these actions will not have a material effect on Con-way’s financial position, results of operations or cash flows. 11. Subsequent Event Con-way has a $325 million unsecured revolving credit facility, which is more fully discussed in Note 7, “Debt and Other Financing Arrangements,” of Item 8, “Financial Statements and Supplementary Data,” in Con-way’s 2010 Annual Report on Form 10-K. On August 2, 2011, Con-way amended the revolving credit facility to extend the maturity date from November 4, 2014 to August 2, 2016. The amended facility also includes revised pricing that lowers Con-way’s cost of utilizing the facility. The financial covenants and available credit provided to Con-way under the facility are unchanged by the amendment. - 17 - ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Introduction Management’s Discussion and Analysis of Financial Condition and Results of Operations (referred to as “Management’s Discussion and Analysis”) is intended to assist in a historical and prospective understanding of Con-way’s financial condition, results of operations and cash flows, including a discussion and analysis of the following: · Overview of Business · Results of Operations · Liquidity and Capital Resources · Critical Accounting Policies and Estimates · Forward-Looking Statements Overview of Business Con-way provides transportation, logistics and supply-chain management services for a wide range of manufacturing, industrial and retail customers through three primary business units: Con-way Freight, Menlo Worldwide Logistics and Con-way Truckload. These business units operate in regional and transcontinental less-than-truckload and full-truckload freight transportation, contract logistics and supply-chain management, and multimodal freight brokerage. For financial reporting purposes, Con-way is divided into four reporting segments: · Freight. The Freight segment consists of the operating results of the Con-way Freight business unit, which provides regional, inter-regional and transcontinental less-than-truckload freight services throughout North America. · Logistics. The Logistics segment consists of the operating results of the Menlo Worldwide Logistics business unit, which develops contract-logistics solutions, including the management of complex distribution networks and supply-chain engineering and consulting, and also provides multimodal freight brokerage services. · Truckload. The Truckload segment consists of the operating results of the Con-way Truckload business unit, which provides asset-based full-truckload freight services throughout North America. · Other. The Other reporting segment consists of the operating results of Road Systems, a trailer manufacturer, and certain corporate activities for which the related income or expense has not been allocated to other reporting segments. Con-way’s primary business-unit results generally depend on the number, weight and distance of shipments transported, the prices received on those shipments or services and the mix of services provided to customers, as well as the fixed and variable costs incurred by Con-way in providing the services and the ability to manage those costs under changing circumstances. Con-way’s primary business units are affected by the timing and degree of fluctuations in fuel prices and their ability to recover incremental fuel costs through fuel-surcharge programs and/or cost-recovery mechanisms, as more fully discussed in Item 3, “Quantitative and Qualitative Disclosures About Market Risk – Fuel.” Con-way Freight primarily transports shipments utilizing a network of freight service centers combined with a fleet of company-operated line-haul and pickup-and-delivery tractors and trailers. Menlo Worldwide Logistics manages the logistics functions of its customers and primarily utilizes third-party transportation providers for the movement of customer shipments. Con-way Truckload primarily transports shipments using a fleet of company-operated long-haul tractors and trailers. - 18 - Results of Operations The overview below provides a high-level summary of Con-way’s results of operations for the periods presented and is intended to provide context for the remainder of the discussion on reporting segments. Refer to “Reporting Segment Review” below for more complete and detailed discussion and analysis. (Dollars in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Costs and expenses Other costs and expenses Loss from impairment of intangible assets Operating income Other non-operating expense Income before income tax provision Income tax provision Net income available to common shareholders $ Diluted earnings per share $ Overview Con-way’s consolidated revenue for the second quarter of 2011 increased 3.2% from the second quarter of 2010 and, in the first half of 2011, increased 5.1% from the same prior-year period. The increase in revenue reflects higher revenue at the Freight, Logistics and Truckload reporting segments. Con-way’s second-quarter consolidated operating income increased 69.8% to $60.2 million in 2011 from $35.4 million in 2010. In the year-to-date periods, operating income nearly doubled to $96.9 million in 2011 compared to $49.8 million in 2010. The increases in operating income were due to improved operating results at Freight and Truckload, partially offset by lower operating income at the Logistics and Other segments. Improved operating results at Freight and Truckload reflect increased pricing and cost controls, while lower operating income at Logistics was due to increased expenses. Non-operating expense in the second quarter of 2011 decreased $0.4 million from the second quarter of 2010 and, in the first half of 2011, decreased $2.4 million from the same prior-year period, primarily reflecting lower interest expense. Lower interest expense in 2011 reflects the net effect of various financing transactions, including the repayment in the second quarter of 2010 of the $200 million outstanding under Con-way’s 8 7/8% Notes and capital-lease transactions entered into during the second and fourth quarters of 2010. Con-way’s second-quarter and year-to-date effective tax rates in 2011 were 35.3% and 45.6%, respectively. In the second quarter and first half of 2010, the effective tax rates were 31.7% and 43.5%, respectively. The tax provision in 2011 included a $1.1 million second-quarter income-tax benefit associated with the reversal of a portion of Con-way’s accrued liability for uncertain tax positions and a $5.9 million first-quarter charge due to the matter discussed in Note 9, “Income Taxes,” of Item 1, “Financial Statements.” In 2010, the tax provision included a $2.2 million second-quarter income-tax benefit and a $2.3 million first-quarter charge related to health care legislation. Excluding these items and other less material discrete adjustments, the second-quarter and year-to-date effective tax rates in 2011 were 37.7% and 37.6%, respectively, compared to 42.6% in both periods of 2010. The rates in 2011 declined from 2010 due primarily to a benefit associated with a fuel-related tax credit that was not in effect during 2010 until legislation was enacted in December 2010. - 19 - Cost-Reduction Actions In response to economic conditions, in March 2009 Con-way announced several employee-related measures to reduce costs and conserve cash, as detailed in Note 6, “Employee Benefit Plans,” of Item 1, “Financial Statements.”Effective in January 2010, Con-way restored one-half of the salary and wage reductions, and effective in April 2010, Con-way reinstated the compensated-absences benefits. Con-way restored the remaining one-half of salary and wage reductions effective in January 2011. In July 2011, Con-way announced that it will prospectively reinstate the “basic” and “transition” contributions to the defined contribution retirement plan to their prior levels in the fourth quarter of 2011. Any future merit-based pay increases for those companies that instituted salary and wage reductions, and the reinstatement of Con-way’s “matching” contributions to the defined contribution retirement plan are based on a number of factors and are not currently subject to specified financial metrics. The table below compares the estimated cost savings from employee-related cost-reduction measures. The predominant amount of the reported cost savings relate to the Freight segment. Actual results may differ from the estimated amounts depending on factors such as employee count and turnover and assumptions related to employee retirement plan contributions. (Dollars in millions) Three Months Ended June 30, Six Months Ended June 30, Salaries and wages $ $
